Citation Nr: 0215154	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-10 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Evaluation of a status-post comminuted fracture of the 
right femur, evaluated as 0 percent disabling.

2.  Evaluation of left ear hearing loss, evaluated as 0 
percent disabling prior to June 10, 1999.

3.  Evaluation of left ear hearing loss, evaluated as 10 
percent disabling from June 10, 1999.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 23, 1986, to 
January 15, 1993; he had four years of active service prior 
to May 23, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1998 RO rating decision that 
denied a compensable disability rating for a status-post 
comminuted fracture of the right femur, that denied a 
compensable disability rating for left ear hearing loss, and 
that denied the veteran's application to reopen a previously 
denied claim of entitlement to service connection for 
tuberculosis.  Subsequently, by a July 1999 rating action, 
the RO assigned a 10 percent disability rating for the 
veteran's left ear hearing loss from June 10, 1999.

The Board notes that the medical evidence of record raises 
the issue of entitlement to service connection for scarring 
on the right thigh and pelvis, as well as entitlement to 
service connection for a neurological disability.  The Board 
notes that the RO did not develop such issues for appellate 
review-that is, the RO developed the veteran's right femur 
fracture disability claim as one encompassing only 
musculoskeletal dysfunction under the schedule of ratings 
concerning the musculoskeletal system.  38 C.F.R. § 4.71a 
(2001).  Consequently, the Board will review this case 
accordingly and limit its review of the veteran's right femur 
disability to his musculoskeletal dysfunction.  Therefore, as 
the issues of entitlement to service connection for scarring 
on the right thigh and pelvis and entitlement to service 
connection for a neurological disability have not yet been 
addressed by the RO, they are consequently referred to the RO 
for appropriate action. 

FINDINGS OF FACT

1.  The veteran's service-connected status-post comminuted 
fracture of the right femur is manifested by constant pain, 
daily flare-ups, and pain associated with hip flexion. 

2.  The veteran manifests Level III hearing in his left ear 
under the old rating criteria.  

3.  The veteran manifests Level XI hearing in his left ear 
under the current rating criteria.

4.  By a November 1998 rating decision, the RO denied the 
veteran's petition to reopen his claim of entitlement to 
service connection for tuberculosis.

5.  Notice of the November 1998 rating decision was mailed to 
the veteran on December 2, 1998.

6.  The veteran submitted a notice of disagreement (NOD) on 
April 12, 1999, which expressed the veteran's disagreement 
with the RO's denial of his application to reopen his claim 
of entitlement to service connection for tuberculosis.

7.  A supplemental statement of the case (SSOC) addressing 
the claim to reopen was issued on April 26, 1999.

8.  A substantive appeal setting forth allegations of error 
of fact or law regarding the claim to reopen as addressed in 
the SSOC was not received until June 6, 2000.



CONCLUSIONS OF LAW

1.  The criteria for an assignment of a 10 percent disability 
rating for a status-post comminuted fracture of the right 
femur have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a (Diagnostic Code 5252) (2001).

2.  The criteria for a compensable disability rating for left 
ear hearing loss prior to June 10, 1999 have not been met.  
38 C.F.R. § 4.85 (1998).

3.  The criteria for a rating in excess of 10 percent for 
left ear hearing loss from June 10, 1999 have not been met.  
38 C.F.R. § 4.85 (1998); 38 C.F.R. §§ 4.85, 4.86(a) (2001). 

4.  The veteran is statutorily barred from appealing the 
November 1998 RO decision to the extent that it denied his 
application to reopen his claim of entitlement to service 
connection for tuberculosis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 20.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected status-post 
comminuted fracture of the right femur and his service-
connected left ear hearing loss warrant higher evaluations 
than those currently assigned.  In this regard, the Board 
notes that disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27 (2001).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Right Femur

In the veteran's case, the pertinent evidence of record 
includes an August 1998 VA examination.  The veteran reported 
that he broke his femur while in service.  He reported that 
he has continuous pain, although he did not take anything 
except for occasional over-the-counter medications for the 
pain.  He also reported having had pain with prolonged 
standing.  He reported that he occasionally felt as if his 
knee was about to give out on him.  He reported that he had 
only taken one day off from work because he had influenza.  
Upon examination, the veteran ambulated without difficulty.  
No gross bony abnormalities were noted on the thigh.  No 
gross atrophy or abnormal angulation was noted.  There was no 
evidence of drainage, edema, painful motion, weakness, 
redness, or heat.  The circumference of the right thigh was 
51.5 centimeters, while the left thigh circumference was 50.5 
centimeters.  The veteran had a leg length discrepancy of one 
centimeter on the right side.  The veteran reported that his 
right leg did not cause any problems with his activities of 
daily living.  There had been no active infections, and the 
veteran did not use any prosthetic devises.  X-rays revealed 
that the veteran had an internal fixation of a healed 
fracture of the mid shaft of the femur.  No complicating or 
postoperative abnormalities were seen. The fracture site was 
healing.  The veteran was diagnosed with a status-post right 
femur fracture with plating of the right femur and subsequent 
revision.

The veteran was afforded a VA examination in June 2000.  The 
veteran gave an estimation of his baseline level of pain as 
being a 9 out of a possible 10, and indicated that his pain 
increased to a level of a 9 out of 10 when he had daily 
flare-ups.  He had periodic stiffness in his right hip 
extending to the knee.  His pain and stiffness were worse 
with standing and walking for long periods of time.  He had 
no problem climbing stairs unless his pain and stiffness had 
previously been exacerbated.  The veteran reported that his 
job required him to load cases of milk weighing up to 50 
pounds onto delivery trucks.  He reported that this activity 
usually caused pain flare-ups, but it did not interfere with 
his ability to perform his job requirements.  He did not take 
any medication for his pain while at work, but he took over-
the-counter medications and prescription medications at home.  
He also performed stretching exercises on the hip and leg, 
which relieved some of his symptoms over a three to four hour 
period.  He did not use crutches, braces, or canes.  He had 
had no instability of the right knee or right leg, and had no 
history of infection of the area.  Upon examination, the 
examiner reported that the veteran was able to ambulate 
without any difficulty.  There was no visible swelling, 
tenderness, warmth, or erythema of the right leg.  There was 
no gross atrophy of the right thigh.  The right leg was two 
centimeters shorter than the left leg.  Flexion of the right 
hip was to 90 degrees active motion and to 125 degrees 
passive motion, limited by pain.  Abduction of the right hip 
was to 30 degrees.  The veteran had pain in the right hip 
joint with internal and external rotation as well as a 
limitation of these motions to approximately 15 to 20 degrees 
in both directions.  The veteran was able to walk on his toes 
and heels and squat without significant difficulty.  There 
was no evidence of visible deformity or displacement of the 
right femur at the fracture area. X-rays of the right femur 
showed evidence of a fixation device for a fracture of the 
right femur.  There were healed, internally fixed fractures 
of the mid shaft of the femur by means of an intramedullary 
rod and surgical screws.  A three centimeter ossicle from an 
un-united greater trochanteric segment was noted.  No acute 
fractures or dislocations were noted.  The examiner opined 
that the veteran had no obvious significant residual 
disability.  Although there were some increases in the 
veteran's level of discomfort, they apparently did not 
interfere with his activities of daily living. 

Based upon a review of the evidence of record, and granting 
the veteran the benefit of the doubt in this matter, the 
Board concludes that the veteran's adverse symptomatology 
more closely meets the criteria for a 10 percent rating. 
Consequently, a higher award is warranted under Diagnostic 
Code 5252. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a (Diagnostic 
Code 5252) (2001).

The veteran's right hip disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5255, which provides the 
criteria for impairment of the femur.  Under this provision, 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5255) (2001).  Malunion of the femur with 
moderate knee or hip disability warrants a 20 percent 
evaluation.  Id.  Malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation.  Id.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace warrants a 60 percent evaluation.  Id.  Fracture 
of the shaft or anatomical neck of the femur with nonunion, 
with loose motion, (spiral or oblique fracture) warrants an 
80 percent evaluation. Id.

First, as for whether a compensable rating may be assigned 
under Diagnostic Code 5255, the Board notes that the 
veteran's symptomatology does not include impairment of the 
femur to the extent that he exhibits malunion of the femur 
with a knee or hip disability, a false joint, or nonunion.  
Although a small ossicle was noted in June 2000, the June 
2000 VA examiner found no evidence of visible deformity or 
displacement of the right femur at the fracture area.  In 
fact, the June 2000 VA examiner specifically noted that the 
veteran had no obvious significant residual disability. No 
gross bony abnormalities were noted on the thigh and no 
complicating or postoperative abnormalities were seen in 
August 1998.  As such, the veteran's disability does not 
warrant a compensable rating under Diagnostic Code 5255.  

However, the Board has considered whether the veteran's 
status-post fracture of the right femur warrants a 
compensable rating under a different diagnostic code.  Under 
Diagnostic Code 5252, limitation of flexion of the thigh to 
45 degrees warrants a 10 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; limitation to 20 
degrees warrants a 30 percent evaluation; and limitation to 
10 degrees warrants a 40 percent evaluation. 38 C.F.R. § 
4.71a (Diagnostic Code 5252) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) ; 38 C.F.R. §§ 4.40, 4.45 (2001).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.

The medical evidence shows that the veteran's right hip 
flexion was to 90 degrees active motion and 125 degrees 
passive motion.  This would equate to a noncompensable rating 
under Diagnostic Code 5252.  However, the Board notes that 
these range of motion studies were limited by pain.  
Additionally, the Board notes that the veteran complained of 
constant pain, as well as daily flare-ups. The Board 
concludes that the veteran's constant pain, daily flare-ups, 
and pain in flexing the hip is tantamount to the level of 
disability assignable for the lowest degree of limitation of 
flexion of the thigh. Therefore, given that the veteran 
experiences pain constantly and specifically with his range 
of motion when he attempts to flex his hip, the Board finds 
that, with resolution of doubt in the veteran's favor, a 10 
percent rating is warranted under Diagnostic Code 5252.  
DeLuca, supra.  

As to whether the veteran's service-connected status-post 
fracture of the right femur rises to the level of 20 percent 
disabling or more under Diagnostic Code 5252, the Board finds 
that it does not as the veteran does not experience pain, 
fatigue, weakness, and incoordination beyond what is 
contemplated by the 10 percent rating.  The Board points out 
that the veteran's flexion has not been limited to 30 
degrees.  Additionally, the Board notes that the veteran is 
still able to work despite his pain, and points out that both 
VA examiners noted that the veteran's right femur disability 
did not affect his activities of daily living. The salient 
point to be made is that, while painful, the veteran was able 
to move his right hip and thigh at the above-noted 
examinations, and his disability has not adversely affected 
day-to-day activity.  Consequently, the Board does not find 
that application of 38 C.F.R. §§ 4.40, 4.45 allows for a 
rating in excess of 10 percent based on functional losses due 
to limitation of flexion.

The Board has also considered whether the veteran would be 
entitled to a rating in excess of 10 percent under Diagnostic 
Code 5250 (ankylosis of the hip). In the veteran's case, 
there is no evidence of record that indicates that he 
experiences ankylosis of the hip.  In fact, the veteran was 
able to participate in range of motion studies of the hip.  
As such, a rating under Diagnostic Code 5250 is not 
warranted.  38 C.F.R. § 4.71a (Diagnostic Code 5250) (2001).

With respect to Diagnostic Code 5251 (limitation of extension 
of the thigh), the Board notes that this diagnostic code does 
not provide for a rating in excess of 10 percent.  In 
addition, the Board notes that the veteran's extension of the 
thigh is not limited to only 5 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5251) (2001). 

Additionally, the veteran would not be afforded a higher 
rating under Diagnostic Code 5253 (impairment of thigh) as 
there is no indication that he experiences a limitation of 
abduction of the thigh to the extent that motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5253) 
(2001).  In addition, the veteran would not be afforded a 
higher rating under Diagnostic Code 5254 as the medical 
evidence of record does not indicate that he experiences 
flail joint of the hip.  38 C.F.R. § 4.71a (Diagnostic Code 
5254) (2001).  The veteran would not be afforded a higher 
rating under Diagnostic Codes 5260 (limitation of flexion of 
the leg) and 5261 (limitation of extension of the leg) as his 
leg flexion is not limited to 30 degrees, nor is his leg 
extension limited to 15 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Codes 5260-61) (2001).

Furthermore, to assign additional disability compensation 
under Diagnostic Codes 5250, 5251, 5253, 5254, 5255, 5260, 
and 5261 based on symptoms due to the veteran's right femur, 
such as pain, would amount to pyramiding. 38 C.F.R. § 4.14.  
This is so because 10 percent rating under Diagnostic Code 
5252 already contemplates the veteran's pain.  DeLuca, supra.

The Board has considered whether a separate rating is 
warranted under Diagnostic Code 5257 (recurrent subluxation 
or lateral instability of the knee).  While the veteran has 
complained of instability, the medical evidence shows that 
the veteran has not experienced any true instability or 
subluxation.  Absent a showing of at least slight 
instability, a compensable rating is not assignable under 
Diagnostic Code 5257.  Therefore, a separate rating is not 
warranted under this diagnostic code.  38 C.F.R. § 4.71a 
(Diagnostic Code 5257) (2001).

As such, the Board finds that the veterans' right femur 
disability warrants a 10 percent rating under Diagnostic Code 
5252, but no more.  Should the veteran's disability picture 
change in the future, he may be assigned an increased rating.  
38 C.F.R. § 4.1 (2001).

Hearing Loss 

The veteran's service-connected hearing loss is currently 
evaluated as 0 percent disabling prior to June 10, 1999 and 
as 10 percent disabling from June 10, 1999 under the 
provisions of 38 C.F.R. §§ 4.85 (1998), 38 C.F.R. § 4.85 
(2001), and 38 C.F.R. § 4.86 (2001).  

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  64 Fed. Reg. 
25,202 (1999).  Because this change took effect during the 
pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's left ear hearing loss.  The United States Court of 
Appeals for Veterans Claims has held that when there has been 
a change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The regulatory criteria of 
Diagnostic Code 6100 may be applied prospectively, but the 
statutory changes established in June 1999 may only be 
applied from that date forward.  38 U.S.C.A. § 5110(g) (West 
1991); VAOPGCPREC 3-2000.  The Board notes that the RO has 
evaluated the veteran's claim using both the old and the new 
criteria with notice provided to the veteran in a statement 
of the case and supplemental statements of the case.  
Accordingly, there is no prejudice to the veteran in the 
Board's adjudication of the claim under both criteria.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Under the previous regulations, evaluations of defective 
hearing ranged from noncompensable to 100 percent disabling 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85 
(1998).  In addition, Table VIa was used only when the Chief 
of the Audiology Clinic certified that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  38 
C.F.R. § 4.85(c) (1998).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2001).  Table 
VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Where service connection has been granted for defective 
hearing in only one ear, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered normal (Level I).  38 C.F.R. 
§ 4.85(f); see 38 U.S.C.A. § 1160(a) (West 1991); 38 C.F.R. 
§ 3.383 (1998); 38 C.F.R. § 3.383 (2001).  

Under the new criteria, Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) 
(2001).  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a) (2001).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2001).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In the veteran's case, audiometric testing conducted in 
September 1998 revealed puretone thresholds in the left ear 
of 55, 30, 35, and 45 decibels, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The veteran's four frequency average 
was 41 decibels.  The veteran's speech discrimination score 
was 76 percent in the left ear. Applying these test results 
to 38 C.F.R. § 4.85, Table VI (1998), the veteran has a 
numeric designation of I for the right ear as his right ear 
is not service connected, and there is no indication that the 
veteran experiences total deafness.  The veteran had a 
numeric designation of Level III in the left ear (0 to 41 
percent average puretone decibel hearing loss, with between 
76 to 82 percent speech discrimination).  Entering the 
category designations for each ear into Table VII produces a 
disability percentage evaluation of 0 percent, or 
noncompensable, under the old rating criteria.  

Audiometric testing conducted in December 1998 revealed 
puretone thresholds of 110, 105, 105, and 105 decibels in the 
left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  
The veteran's four frequency average was 106 decibels.  
Speech recognition scores were not provided.  Therefore, the 
Board notes that these test results render 38 C.F.R. § 4.85, 
Table VI (1998) and Table VI (2001) inapplicable as the 
examiner failed to provide the speech discrimination score 
necessary to use Table VI.  (The Board notes that the 
examination report did not include a certification by the 
Chief of the Audiology Clinic or by the examiner that the 
speech discrimination test was inappropriate.  38 C.F.R. 
§ 4.86(c) (1998); 38 C.F.R. § 4.86 (c) (2001)).  

However, the same results indicate that the veteran has an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86(a) 
(2001) as his puretone threshold at 1000, 2000, 3000, and 
4000 Hertz was greater than 55 decibels.  The veteran would 
be afforded a numeric designation of XI for the left ear 
under Table VIa as his puretone threshold average was 106 
decibels.  As Table VI was rendered inapplicable due to the 
lack of speech recognition scores, Table VIa will be used as 
it results in a higher numeral.  Again, the veteran's right 
ear warrants a numeric designation of I as it is not service-
connect, nor is there any indication that the veteran 
experiences total deafness in both ears.  Entering the 
category designations for each ear into Table VII produces a 
disability percentage evaluation of 10 percent disability 
under the new rating criteria.  

The Board has also considered 38 C.F.R. § 4.86(b) (2001).  
However, the Board notes that the veteran did not exhibit a 
puretone threshold of 30 decibels or less at 1000 Hertz, with 
a puretone average of 70 decibels or more at 2000 Hertz.  As 
such, 38 C.F.R. § 4.86(b) (2001) does not apply. 

As explained above, the evidence reflects that, for VA rating 
purposes, the veteran has Level I hearing in the right ear 
under the old and the new rating criteria.  The veteran has 
Level III hearing in the left ear under the old criteria.  
The point where these hearing levels intersect, on Table VII, 
results in a noncompensable rating under the old rating 
criteria.  However, he exhibits Level XI hearing under 
38 C.F.R. § 4.86(a) (2001) and Table VIa (2001).  The point 
where Level I hearing intersects in with Level XI hearing 
results in a 10 percent rating under the new criteria.  As 
such, the new rating criteria are more favorable to the 
veteran.  However, the Board points out again that the new 
rating criteria may not be applied prior to their effective 
date.  See 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  
Therefore, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for left ear 
hearing loss prior to June 10, 1999, and for a rating in 
excess of 10 percent for left ear hearing loss from June 10, 
1999.  

The Board has also considered the veteran's statements that 
his left ear hearing loss warrants an increased evaluation 
because his disability has worsened over time.  The Board has 
no reason to doubt that this is true.  However, the objective 
medical evidence simply has not shown that his service-
connected left hear hearing loss has increased to a 
compensable level prior to June 10, 1999, nor has it 
increased to a level in excess of 10 percent after June 10, 
1999.  The veteran's contentions alone are insufficient to 
establish entitlement to an increased evaluation for his left 
ear hearing loss both prior to and after June 10, 1999 as the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, supra.  Here, the mechanical application clearly 
establishes a noncompensable rating prior to June 10, 1999, 
and a 10 percent rating from June 10, 1999. 

Additionally, because it is clear from the amended 
regulations that they are not to be accorded retroactive 
effect, the law prevents the application, prior to June 10, 
1999, of the liberalizing law rule stated in Karnas.  
Consequently, a compensable rating for left ear hearing loss 
is denied prior to June 10, 1999.  A rating in excess of 10 
percent from June 10, 1999 for service-connected left ear 
hearing loss is denied.


Extraschedular Considerations

Although the veteran has indicated that his work has 
generally caused pain flare-ups associated with his right 
femur, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's femur and hearing 
loss disabilities have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It is undisputed that the symptoms he 
experiences have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disabilities not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Tuberculosis

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for tuberculosis. 

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.201 (2001).  The substantive 
appeal can be set forth on a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202 
(2001).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed.  38 C.F.R. § 20.302(b) (2001).  
Additionally, an extension for filing a substantive appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303 (2001).  If 
the claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, 
"he is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  38 C.F.R. § 20.302(b)(2) (2001); VAOPGCPREC 9-97 
(Feb. 11, 1997).

Moreover, even if a VA Form 9 is submitted, it must be 
"properly completed."  38 C.F.R. § 20.202.  As noted above, 
it "should set out specific arguments relating to errors of 
fact or law made by the AOJ in reaching the determination, or 
determinations, being appealed."  Id; see also 38 U.S.C.A. 
§ 7105(d)(3).  When the substantive appeal fails to allege 
specific error of fact or law, the Board may dismiss the 
appeal.  38 U.S.C.A. § 7105(d)(5) (West 1991).  

In the veteran's case, by a November 1998 rating action, the 
RO, in pertinent part, denied the veteran's application to 
reopen his claim of entitlement to service connection for 
tuberculosis.  In a letter dated on December 2, 1998, the RO 
notified the veteran of this determination. 

In a VA Form 9, received on April 12, 1999, the veteran filed 
his substantive appeal on the issues of entitlement to an 
increased rating for a status-post right femur fracture and 
entitlement to an increased rating for left ear hearing loss.  
In the same statement, the veteran expressed disagreement 
with the RO's denial of his application to reopen his claim 
of entitlement to service connection for tuberculosis.   On 
April 26, 1999, the RO issued a SSOC addressing this issue.  

Subsequently, in a Statement of Representative in Appeals 
Case, received on June 6, 2000, the veteran's representative 
made arguments regarding the tuberculosis issue.  

The Board acknowledges the fact that the veteran's NOD, in 
the form of a VA Form 9, was received at the RO on April 12, 
1999, which was clearly within one year of the December 1998 
rating decision.  Consequently, the Board concludes that the 
veteran filed a timely NOD.  Significantly, however, a 
substantive appeal setting forth argument as to the issue of 
tuberculosis was not received within the period prescribed by 
law.  The Board points out that April 1999 Form 9 was filed 
prior to the issuance of the (supplemental) statement of the 
case regarding the issue of tuberculosis.  A statement from 
the veteran's representative which could be construed as a 
substantive appeal was submitted on June 6, 2000; however, 
this written statement was submitted well after the time 
period for filing a substantive appeal had passed.  
Additionally, an extension of time to file a substantive 
appeal was never filed.  38 C.F.R. § 20.303 (2000) (request 
for an extension must be made within the time period for 
filing the substantive appeal).

Given that the notice of the November 1998 decision was 
mailed to the veteran on December 2, 1998, and because the 
SSOC was issued on April 26, 1999, the veteran had from 
December 2, 1998, until December 1, 1999 (the end of the one-
year period that began on the day the RO mailed the December 
1998 notice) to file either a substantive appeal or a request 
for an extension of time.  The Board notes that additional 
evidence pertinent to the issue of tuberculosis was not 
received during the time period for perfecting an appeal, and 
no writing constituting a substantive appeal or request for 
extension was thereafter received in a timely manner.  See 
38 C.F.R. § 20.302(b)(2); VAOPGCPREC 9-97 (Feb. 11, 1997).  

Pursuant to VAOPGCPREC 9-99 (Aug. 18, 1999), the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
VA General Counsel indicated that the veteran should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness and adequacy of the appeal.  See Bernard, 
supra.  Consequently, in a July 2002 letter, the Board 
notified the veteran of the Board's intent to consider the 
timeliness and adequacy of the substantive appeal as to the 
issue as to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tuberculosis.  The Board also furnished the 
veteran with a summary of the laws and regulations applicable 
to the proper filing of appeals including those pertaining to 
the issues of timeliness and adequacy of the substantive 
appeal.  See 38 C.F.R. §§ 20.202, 20.204, and 20.302.  The 
veteran and his representative were notified that they had 
had 60 days from the date the letter was mailed to present 
written argument, present additional evidence relevant to 
jurisdiction, or to request a hearing to present oral 
argument on the question of timeliness and adequacy of the 
appeal.  Neither the veteran nor his representative responded 
to the July 2002 letter.  

The Board finds that the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so.  Although the veteran filed a VA Form 9 with regards 
to the issue of tuberculosis, this form cannot be accepted as 
his substantive appeal on this issue as it was filed prior to 
the issuance of a SOC on the issue of tuberculosis.  
38 C.F.R. § 20.200.  Additionally, the June 2000 arguments 
made by the veteran's representative with regards to the 
issue of tuberculosis can also not be accepted as a timely 
substantive appeal as they were not filed within the 
appropriate time period.  38 C.F.R. § 20.302(b).  
Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension of time to 
do so, he is statutorily barred from appealing the November 
1998 RO decision to the extent that it denied his petition to 
reopen his claim of entitlement to service connection for 
tuberculosis.  Therefore, the Board does not have 
jurisdiction to consider an appeal from the November 1998 
rating decision that addressed this issue.  38 C.F.R. 
§ 20.200; Roy, supra.  Thus, the appeal, to the extent that 
it concerns whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for tuberculosis, is dismissed.

Veterans Claims Assistance Act of 2000 

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) has been 
enacted during the pendency of this appeal.  A discussion of 
the pertinent VCAA and regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by the rating actions of November 1998 and July 
1999, the SOC issued in January 1999, and the  supplemental 
statements of the case issued in April 1999, July 1999, 
September 2000, a July 1998 letter from the RO, and a July 
2002 letter from the Board, which informed him of the 
applicable laws and regulations.  Specifically, these 
documents show that VA notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  The Board finds that 
VA has obtained records from all sources identified by the 
veteran, including his post-service VA treatment records.  
Moreover, the veteran was afforded several VA examinations 
with regards to his right femur and left ear hearing loss 
claims.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him.  After a review of the evidence, 
the Board is not aware of any such evidence and concludes 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Therefore, the Board finds that further action to comply with 
these new requirements is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

ORDER

A 10 percent rating for a status-post comminuted fracture of 
the right femur, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A compensable rating for left ear hearing loss prior to June 
10, 1999 is denied.  

A rating in excess of 10 percent from June 10, 1999 for 
service-connected left ear hearing loss is denied.

The appeal, to the extent that it concerns whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for tuberculosis, is 
dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

